Citation Nr: 1129174	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  06-07 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for right lower extremity peripheral vascular disease.

2.  Entitlement to service connection for left lower extremity peripheral vascular disease.


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel 









INTRODUCTION

The Veteran had active service from September 1968 to March 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Manila, the Republic of the Philippines.

On his May 2010 Appeal to Board of Veterans' Appeals (VA Form 9), the Veteran requested a Board hearing related to his present claims and the RO scheduled the hearing in April 2011; however, he failed to report for this hearing and no request for postponement has been received.  Therefore, his hearing request is deemed withdrawn.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 20.702; 20.704 (2010). 

The Board previously remanded these matters in February 2010.  


FINDINGS OF FACT

1.  Right lower extremity peripheral vascular disease was not present during service, was not manifest within one-year of separation and is not related to service, to include herbicide exposure.  

2.  Left lower extremity peripheral vascular disease was not present during service, was not manifest within one-year of separation and is not related to service, to include herbicide exposure.  





CONCLUSIONS OF LAW

1.  Right lower extremity peripheral vascular disease was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010). 

2.  Left lower extremity peripheral vascular disease was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in March 2004, May 2004 and March 2009 letters, which were provided before the adjudication and subsequent readjudication of the Veteran's claims.

Additionally, all relevant facts have been properly developed, and all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and post-service treatment records have been obtained.  Further, the Veteran's hearing request has been deemed withdrawn and he has not identified, nor does the record reasonably suggest, any additional records VA should obtain on his behalf.  Additionally, the AMC/RO has fully complied with the Board's February 2010 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  Thus, all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims and no further assistance to develop evidence is required.

The Board acknowledges that the Veteran was not provided a VA examination in connection with the claims presently on appeal but, in this case, such examination is not required.  There is no evidence that any lower extremity peripheral vascular disease (I) had its onset in service, (II) was diagnosed within one-year of separation, (III) or was present continually since service and/or (IV) is related to military service or any incident therein, to include presumed herbicide exposure.  Thus, as to his respective service connection claims for right and left lower extremity peripheral vascular disease, VA's duty to provide an examination has not been triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(a).

Service Connection Claim

The Veteran presently seeks service connection for right lower extremity peripheral vascular disease and left peripheral vascular disease (hereinafter "bilateral lower extremity peripheral vascular disease").  Specifically, the Veteran maintains that peripheral vascular disease was caused by, and/or related to, active service, to include herbicide exposure.  

	Applicable Regulations

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."). 

The medical evidence of record in this case confirms currently diagnosed bilateral lower extremity peripheral vascular disease.  See Private Treatment Record, Mar. 29, 2003.  The determinative issue is whether the Veteran's current peripheral vascular disease is related to active service, to include herbicide exposure.  

      Background 

The Veteran's service treatment records, to include relevant in-service examination reports, contain no notation of any complaints or treatment related to peripheral vascular disease or any similar condition.  

A March 2003 private treatment record documents the Veteran's peripheral vascular disease and the private physician's notation that the Veteran was unemployable because of this condition.  Also of record is a July 2003 private venous examination report, revealing bilateral lower extremity deep venous insufficiency.  However, there is no suggestion or opinion, from the Veteran or the respective physicians, indicating a relationship between respective diagnoses and the Veteran's military service, to include herbicide exposure.  

A July 2003 VA examination provided in connection with an unrelated claim has been associated with the claims folder.  While no opinion regarding the present matter was provided, the VA examiner noted that bilateral lower extremity tortuous dilated veins had their onset 4-years prior (i.e. 1999).  The examiner further confirmed that this condition resulted in leg pain and cramping.  On physical examination, the Veteran's lower extremities presented full pulses and were negative for edema and stasis.  Further, the Veteran's heart was found to have a regular rhythm and no murmur.  

Numerous other treatment records and statements, both lay and professional, have been associated with the claims folder, in connection with the Veteran's claim.  While not detailed without question, such evidence has been considered by the Board in evaluating the Veteran's present claim.  

	Analysis

Initially, the Veteran's service personnel records confirm his service aboard the USS Ranger (CVA 61) from April 1971 to July 1971, and the USS Enterprise (CVAN 65) from July 1971 to August 1971, as well as his service from August 1971 to March 1972 at the U.S. Naval Base Subic Bay, in the Philippines.  The service department was able to verify the Veteran's service aboard the USS Ranger (CVA 61), in the official waters of Vietnam, but was unable to verify whether the Veteran had in-land water or in-country service in Vietnam.  While the Veteran conveys his belief that the USS Ranger (CVA 61) docked to the shore of Vietnam, neither the service department nor the available ship history provide evidence such ever occurred.  See Stmt. in Support, Apr. 28, 2009.  Thus, the Veteran, whose service took place exclusively in the waters offshore of Vietnam, is not entitled to the presumption of exposure to herbicides accorded those who served on land or in the in-land waterways of Vietnam.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6); see also Hass v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (upholding VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring actual service on land in Vietnam).  

Further, even assuming, arguendo, that the Veteran was exposed to an herbicide agent in-service, presumptive service connection would not be warranted.  VA may only grant presumptive service connection based on presumed herbicide exposure for a specific list of diseases set forth in 38 C.F.R. § 3.309(e) and peripheral vascular disease is not among the diseases listed.  In fact, while ischemic heart disease was added to the list of conditions presumed to be associated with herbicide exposure, the revision explicitly excluded peripheral manifestations of arteriosclerosis, such as peripheral vascular disease.  See 38 C.F.R. § 3.309, Note 3 (2010).  Nevertheless, it is acknowledged that where the evidence does not warrant presumptive service connection, the Veteran may still establish service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Without question, the Veteran is competent to provide an account of bilateral lower extremity peripheral vascular disease symptoms (i.e. pain and cramping); however, he does not state or suggest that such symptoms had their onset in-service, continuously since his separation or within a year of separation.  In fact, on his April 2003 application for VA compensation, the Veteran indicated bilateral lower extremity peripheral vascular disease had its onset in May 2000, approximately 72-years after his separation from service.  Likewise, the objective evidence of record places the onset of the condition within this approximate timeframe.  This post-service period without complaints or treatment is highly probative evidence that there has not been a continuity of symptomatology and weighs against any contention to the contrary.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that Veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Thus, the lack of any evidence of bilateral lower extremity peripheral vascular disease complaints, symptoms, or findings until almost seven decades after his the period of active service, as well as the claim itself, is evidence that tends to show that bilateral lower extremity peripheral vascular disease did not have its onset in-service or for years thereafter. 

In the present circumstance, the principle evidence linking bilateral lower extremity peripheral vascular disease to service is the Veteran's own statement.  However, in the present circumstance, specialized training and testing is necessary not only to diagnose the claimed condition but also to provide a competent opinion relating such diagnosis to military service, to include herbicide exposure.  See Jandreau, 492 F.3d at 1376-77; Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself").  In this regard, it is noted that there is no competent evidence of record, medical or otherwise, suggesting, must less opining, that the Veteran's current bilateral lower extremity peripheral vascular disease is related to service, to include herbicide exposure.  Thus, there is no probative evidence of record relating, or suggesting, bilateral lower extremity peripheral vascular disease to the Veteran's service, to include herbicide exposure.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed.Cir.2010) (elucidating that VA must consider lay evidence, but may give it whatever weight it concludes the evidence is entitled to).  

In sum, although the Veteran is competent to report having bilateral lower extremity peripheral vascular disease symptoms, he has made no contention that such condition had its onset in-service or for many years after separation.  Further, there is no competent suggestion or opinion relating bilateral lower extremity peripheral vascular disease to the Veteran's service, to include herbicide exposure.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  As such, the respective service connection claims for right lower extremity peripheral vascular disease and left lower extremity peripheral vascular disease are denied.  

	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for right lower extremity peripheral vascular disease is denied.

Service connection for left lower extremity peripheral vascular disease is denied.



____________________________________________
L.B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


